Citation Nr: 1040538	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  08-38 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.

In May 2010, the Veteran was afforded a Travel Board hearing 
conducted by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims folder. 

At the May 2010 hearing, the Veteran testified that, in addition 
to a right knee disorder, he suffered from a chronic right ankle 
disability that had its onset in service.  The Board interprets 
the Veteran's testimony as raising an implicit application to 
reopen a claim for service connection for a right ankle 
disability, which was denied in a February 2008 rating decision 
that has now become final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The issue of 
whether new and material evidence has been submitted to 
reopen a claim for a right ankle disability been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The competent evidence of record is at least in equipoise as to 
whether a right knee disorder (status post arthroscopy with mild 
degenerative changes) had its onset in service.




CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for 
service connection for a right knee disorder have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002), 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
Veteran.

II.  Service Connection

"Service connection" essentially means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. §§ 1110, 1131 (2010); Boyer v. West, 
210 F.3d 1351 (Fed. Cir. 2000).  Service connection for certain 
chronic diseases, including arthritis, will be rebuttably 
presumed if they are manifest to a compensable degree within one 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service 
connection may also be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board notes that 38 C.F.R. § 3.303(b) establishes a 
presumption of service connection, rebuttable only by clearly 
attributable intercurrent causes, for chronic conditions that are 
manifest during service and then again at any later date, however 
remote.  See 38 C.F.R. §§ 3.309(a), 3.384 (2010), Groves v. 
Peake, 524 F.3d 1306, 1309-10 (Fed. Cir. 2008) (holding that when 
a chronic disease is identified in service and at any time after 
service, service connection will be granted without the need for 
nexus evidence).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Veteran, in written statements and testimony before the 
Board, contends that his right knee disorder had its onset during 
his period of active service.  Specifically, he asserts that he 
first injured his right knee in a 1985 in-service skiing accident 
that took place while he was undergoing arctic weather training.  
The Veteran now maintains that, although his right knee injury 
was severe, his location in the harsh Alaska terrain led him to 
forego hospitalization and receive only modest outpatient 
treatment from a field medic.  Additionally, the Veteran contends 
that his right knee continued to bother him for the remainder of 
his active service.  He further asserts that his joint problems 
markedly worsened following an October 1991 in-service motor 
vehicle accident in which he incurred extensive injuries to his 
neck, back, knees, heart, and lungs.  In this regard, the Veteran 
reports that, while he spent eight days in intensive care 
following the motor vehicle accident, his right knee was never 
sufficiently treated because his medical providers were more 
concerned about the injuries to his vital organs.

The Veteran's account of in-service right knee injuries is 
corroborated by his service treatment records, which reveal that 
he was first treated for complaints of right knee pain and 
diagnosed with medial collateral ligament sprain and contusion 
following a November 1985 skiing accident.  Subsequent service 
treatment records, including an August 1991 separation 
examination report, are silent for any complaints or clinical 
findings of right knee problems.  Significantly, however, private 
treatment records dated in October and November 1991, following 
the Veteran's separation examination but prior to his actual 
discharge from service, show that he was hospitalized and treated 
for multiple injuries, including "severe abrasions and 
lacerations of right knee," which were incurred in a motor 
vehicle accident in which he lost control of his car and hit a 
tree.

The Veteran now asserts that, following the October 1991 
accident, he was not afforded a follow-up service examination to 
address his resultant injuries, and no such examination report is 
of record.  Additionally, the Veteran reports that, after leaving 
the military, he sought ongoing private medical treatment for 
right knee pain, effusion, swelling, and related symptoms.  He 
further maintains that the symptoms he incurred in service 
progressively worsened over time to the point that he required 
right knee arthroscopic surgery in 1999.  However, the Veteran 
concedes that the records documenting his private treatment were 
lost in a 2003 house fire and that his private treating physician 
has retired and is unable to provide additional copies of those 
records. 

The Veteran was afforded a January 2008 VA joints examination in 
which he recounted his history of in-service right knee injuries 
and post-service arthroscopy.  Notwithstanding that prior 
surgery, the Veteran complained of ongoing right knee pain, 
swelling, and stiffness, which he treated with over-the-counter 
medication.  He also stated that his right knee disorder was 
productive of functional limitations manifested by an inability 
to walk more than a quarter of a mile and stand for more than 15-
30 minutes.  

On clinical evaluation, the Veteran displayed crepitus, weakness, 
and slight limitation of motion in his right knee.  He also 
exhibited an altered gait in which he favored his right lower 
extremity.  X-rays revealed mild degenerative changes involving 
the right knee. 

Based on the results of the examination, the VA examiner 
determined that the Veteran had a current right knee disorder, 
but that this condition was less likely than not related to his 
military service.  As a rationale for that finding, the examiner 
noted that the only in-service pathology pertaining to the 
Veteran's right knee consisted of the lacerations and abrasions 
incurred in the October 1991 motor vehicle accident.  
Additionally, the examiner noted that, while it was clear that 
the Veteran had, in fact, undergone post-service arthroscopic 
surgery as he claimed, his "history of possible intercurrent 
injury post-service [remained] unknown." 

The record thereafter shows that the Veteran has continued to 
seek treatment for right knee pain, swelling, and "popping."  
His symptoms have been found to warrant a diagnosis of 
degenerative right knee osteoarthritis, which an April 2010 VA 
treating provider related to prior trauma.  Significantly, at the 
May 2010 Travel Board hearing, the Veteran expressly denied any 
history of post-service right knee injury and the record does not 
otherwise show that he has experienced any additional trauma 
since leaving the military.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 
467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
probative value of a medical opinion is generally based on the 
scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board recognizes that the January 2008 VA 
examiner opined that the Veteran's current right knee disorder 
was less likely than not related to his active service.  
Nevertheless, the Board considers it significant that, while that 
VA examiner's opinion was ostensibly based on a review of the 
claims folder, it did not address the Veteran's assertions or the 
service treatment records pertaining to the initial right knee 
injury incurred in the November 1985 skiing accident.  To the 
contrary, the VA examiner expressly noted that he saw no evidence 
of any in-service complaints or clinical findings of right knee 
problems apart from the treatment following the October 1991 
motor vehicle accident.  The examiner's findings in this regard 
clearly show that he did not review the clinical and lay evidence 
pertaining to the Veteran's prior in-service right knee injury.  
Additionally, while the VA examiner indicated that he could not 
determine whether there was a history of post-service right knee 
injuries, he did reconcile that finding with the Veteran's 
express denial of any post-service accidents or the lack of any 
clinical evidence of post-service right knee trauma.  For these 
reasons, the Board finds the January 2008 VA examiner's negative 
nexus opinion to be of limited probative value as it did not 
fully consider the pertinent clinical and lay evidence submitted 
in support of the Veteran's claim.  See Prejean v. West, 13 Vet. 
App. 444 (2000) (factors for assessing the probative value of a 
medical opinion include the physician's access the Veteran's 
history, and the thoroughness and detail of the opinion); see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 
5 Vet. App. 229 (1993)) (stating that the Board is not bound to 
accept medical opinions that are based upon an inaccurate factual 
background).  

After a careful review of the claims folder, the Board finds that 
the Veteran's service and post-service treatment records and the 
lay evidence submitted in support of his claim demonstrate that 
his chronic right knee disorder is related to his period of 
active service.  

As noted above, the Veteran's service treatment records reflect 
complaints and clinical findings of right knee problems arising 
from two separate in-service injuries.  While no right knee 
abnormalities were noted on the August 1991 separation 
examination, the Board considers it significant that this 
examination preceded the October 1991 motor vehicle accident, 
which took place during the Veteran's final weeks of military 
service and involved extensive injury to his right knee.  As 
noted above, the Veteran was not afforded a follow-up examination 
prior to his release from the military and, thus, did not have 
the opportunity to have any knee disorders diagnosed at that 
time.  

Moreover, the Veteran has indicated that, since leaving service, 
he has not incurred any additional right knee injuries and yet 
has continued to suffer from chronic right knee problems, which 
have worsened over time and which his VA treating provider has 
expressly related to prior trauma.  That treating provider's 
findings, in tandem with the Veteran's documented in-service 
injuries and the absence of any evidence of post-service right 
knee trauma, suggests a medical nexus between his current right 
knee disorder and his active service.  Degmetich v. Brown, 104 F. 
3d 1328, 1332 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Additionally, the Board observes that the Veteran has submitted a 
competent lay history of persistent right knee pain, swelling, 
and effusion - symptoms of which he has personal knowledge - and 
his statements in this regard are considered credible.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran also provided 
competent lay testimony with respect to seeking private medical 
treatment for right knee problems shortly after his military 
discharge.  While cognizant that the Veteran's post-service 
private treatment records have not been associated with his 
claims folder, the Board finds that he has provided a facially 
plausible and consistent explanation for why those records are no 
longer available.  Moreover, the Veteran's account of post-
service treatment for right knee problems, culminating in 1999 
arthroscopic surgery, is supported by medical professionals' 
later confirmation of status-post arthroscopic changes.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board also considers it significant that the Veteran's 
subjective reports of chronic right knee problems have been 
corroborated by the clinical findings, contained in his VA 
medical records and the January 2008 VA examination report, which 
reflect a history of right knee pain, swelling, crepitus, and 
limitation of motion, as well as right knee degenerative changes 
shown on X-ray.  This post-service clinical evidence, in the 
aggregate, bolsters the credibility of the Veteran's lay 
statements.  See Caluza v. Brown, 7 Vet. App. 498 (1995) 
(indicating that the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant).  Additionally, the Board 
finds that the Veteran's lay statements, which it considers both 
competent and credible, constitute sufficient evidence of a 
continuity of symptomatology, which weighs in favor of his claim.  
Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).

Finally, the preponderance of the evidence demonstrates that, 
while in service, the Veteran was treated for medial collateral 
ligament sprain and contusion and severe abrasions and 
lacerations.  After leaving the military, he was clinically found 
to have degenerative right knee changes that comported with a 
diagnosis of traumatic osteoarthritis.  Notwithstanding the 
distinct in-service and post- service diagnoses, the Board finds 
that the same symptoms that were clinically shown in service 
(pain and swelling arising from traumatic injuries) also formed 
the basis for the Veteran's post-service diagnosis of traumatic 
osteoarthritis.  These in-service and post-service clinical 
findings collectively demonstrate that the Veteran's current 
right knee condition constitutes a chronic disorder, which, while 
not officially diagnosed while he was on active duty, has been 
productive of symptoms that have manifested both during and after 
service.  38 C.F.R. § 3.303(b) (2010).  No medical opinion as to 
etiology is necessary to grant service connection where a chronic 
disease is shown in service and the same chronic disease 
manifests at a later date.  Groves, 524 F.3d at 1309-10.  Thus, 
even without a probative medical opinion relating the Veteran's 
current right knee disorder to his period of active service, the 
Board finds that the evidence supports his claim for service 
connection.

For the foregoing reasons, the Board concludes that the balance 
of positive and negative evidence is at the very least in 
relative equipoise.  The Veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive and 
negative evidence.  Where the evidence supports the claim or is 
in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 
(b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds 
that service connection for a right knee disorder is warranted. 




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right knee disorder is 
granted, subject to the statutes and regulations governing the 
payment of monetary benefits.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


